McMurray, Presiding Judge.
This is an action for damages arising from injuries received by a six-year-old student at school on allegedly defective playground equipment. Plaintiff appeals from an order granting the motion for summary judgment filed on behalf, of five defendant school officials (the superintendent of the Public Schools in Dooly County, the principal of the school at which the child was enrolled, and three members of the Board of Education of Dooly County). Held:
Each of the defendants was sued in his or her official capacity or for acting in areas where he or she is vested with discretion, therefore, due to governmental immunity, they will not be liable unless they acted wilfully, wantonly or outside the scope of their authority. See Hennessy v. Webb, 245 Ga. 329 (264 SE2d 878). See also Holloway v. Dougherty County School System, 157 Ga. App. 251 (277 SE2d 251). Each of the defendants in the case sub judice, by affidavit, has stated that he never acted with any intent to inflict injury on plaintiff. Plaintiff argues that the unverified allegations of her complaint present a genuine issue of material fact for the jury. However, unverified pleadings are hot alone sufficient to create a jury issue when opposed by factual affidavits. Foskey v. Smith, 159 Ga. App. 163 (283 SE2d 33); Computer Maintenance Corp. v. Tilley, 172 Ga. App. 220, 223 (322 SE2d 533).
Further, the record reveals that in addition to her complaint, plaintiff filed an affidavit in opposition to the motion for summary judgment. However, the affidavit purports to set forth ultimate conclusions of fact which are insufficient to create a genuine issue of material fact precluding the grant of summary judgment. Bradley v. Tattnall Bank, 170 Ga. App. 821, 828 (318 SE2d 657) (1984). “[T]he deficiency here is one of substance rather than form. The affidavit is insufficient to demonstrate the absence of a genuine issue as to any material fact.” Parlato v. MARTA, 165 Ga. App. 758, 759 (302 SE2d 613) (1983). Thus, the trial court correctly granted summary judgment.

Judgment affirmed.


Carley and Pope, JJ., concur.

Jerry A. Lumley, W. Warren Plowden, Jr., for appellees.